United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1863
                                  ___________

Deborah Robson,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Eastern District of Arkansas.
Michael J. Astrue, Social Security      *
Administration, Commissioner,           *
                                        *
            Appellee.                   *
                                   ___________

                            Submitted: January 17, 2008
                               Filed: May 21, 2008
                                ___________

Before WOLLMAN, BRIGHT, and SMITH, Circuit Judges.
                          ___________

SMITH, Circuit Judge.

       Deborah Robson applied for disability benefits under Title II of the Social
Security Act, alleging disability due to post polio syndrome. After an evidentiary
hearing, the administrative law judge (ALJ) denied her application, finding that
Robson was not disabled because she could perform several jobs within the economy
in her current condition. After the Appeals Council denied her request for review,
Robson sought judicial review of the Commissioner's decision. The district court1


      1
       Honorable Henry L. Jones, Junior, United States Magistrate Judge for the
Eastern District of Arkansas.
affirmed the denial of benefits, concluding that the ALJ's decision was supported by
substantial evidence on the record as a whole. Robson appeals, arguing that the ALJ
improperly disregarded the opinion of Robson's treating physician regarding her
functional limitations and that the ALJ's hypothetical to the vocational expert (VE) did
not accurately describe Robson's work-related abilities. We affirm.

                                    I. Background
       Deborah Robson applied for disability insurance benefits on August 25, 2003,
when she was 55 years old, alleging disability due to post polio syndrome and a
cervical spine diskectomy and fusion in 1990. She alleged that she became disabled
on December 1, 1988. Robson has a high school education and completed a medical
secretarial course in 1965. In the past she has worked as a medical transcriptionist,
receptionist, and an office manager.

        Robson was employed by her treating physician, Dr. James Robinette, but she
testified that she left this position in 1988 because the job required too much walking.
She attempted to work at home as a medical transcriptionist, but this caused neck
problems. Robson received no treatment for post polio syndrome because no such
treatment was then available.

       A hearing on her claim was held on April 7, 2005, and at this hearing the ALJ
heard testimony from a VE, Beth Clem. To assist in determining whether Robson was
disabled, the ALJ asked the following hypothetical question of the VE:

             Please assume an individual 45 years of age, with a high
             school diploma and successful completion of a medical
             secretary course at a business and we'll assume no past
             relevant work. And assume a sedentary exertional residual
             functional capacity as that term is normally defined. That is
             able to sit for six hours out of an eight hour day, stand and
             walk two hours out of an eight hour day, lift and carry 10


                                          -2-
             pounds occasionally. Further assume the usual seizure
             precautions, that is unable to work at unprotected heights,
             around moving machinery or operate automotive
             equipment. Are there any jobs that exist in significant
             numbers that such an individual could perform?

In response to this question, the VE found that such an individual could perform
secretarial work, and that there are approximately 32,000 such positions in Arkansas
and approximately 3.9 million positions available in the national economy.

       The ALJ evaluated Robson's claims according to the five-step sequential
analysis prescribed by the social security regulations. Among other things, the ALJ
found that: (1) Robson has not engaged in substantial gainful activity since the onset
of her disability on December 1, 1988; (2) while Robson has been treated for cervical
spondylosis and post polio syndrome, she does not have an impairment or
combination of impairments listed in, or medically equal to one listed in Appendix 1,
Subpart P, Regulations No. 4; (3) Robson's subjective allegations are not borne out by
the overall record nor found to be fully credible; (4) Robson has a residual functional
capacity (RFC) to lift or carry no more than 10 pounds occasionally, sit 6 hours in an
8 hour day, stand/walk no more than 2 hours total in an 8 hour day, and that she was
restricted from operating motor vehicles, working from unprotected heights, and
working around moving machinery; (5) Robson could perform sedentary jobs such as
a secretary or a data entry clerk; and (6) there are a significant number of these jobs
in the regional economy.

      Based on these findings, the ALJ determined that Robson was not disabled, as
defined in the Social Security Act, at any time through the date of his decision. The
Appeals Council denied Robson's request for review, and she filed an appeal with the
United States District Court for the Eastern District of Arkansas. The district court
found that the Commissioner's decision was supported by substantial evidence on the
record as a whole and affirmed the denial of benefits.

                                         -3-
                                   II. Discussion
      Robson argues that substantial evidence on the record as a whole does not
support the ALJ's determination that she is not disabled. More specifically, she argues
that the VE's testimony did not constitute substantial evidence because the
hypothetical presented to the VE was defective.

       "We review de novo the district court's affirmance of the Commissioner of
Social Security's denial of social security benefits." Wagner v. Astrue, 499 F.3d 842,
848 (8th Cir. 2007) (citing Bowman v. Barnhart, 310 F.3d 1080, 1083 (8th Cir.
2002)). In reviewing the Commissioner's decision, we must determine whether there
is substantial evidence on the record as a whole, which is a determination that requires
an examination of the record for both the evidence supporting the Commissioner's
decision and evidence that detracts from that decision. Id. (citing Bowman, 310 F.3d
at 1083). In conducting this inquiry, however, "[w]e are not permitted to reverse
because substantial evidence also exists that would support a contrary outcome or
because we would have decided the case differently." Sultan v. Barnhart, 368 F.3d
857, 863 (8th Cir. 2004).

       A disability is defined as the "inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which
can be expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months." 42 U.S.C. § 423(d). To assess whether
a claimant is disabled, the ALJ follows a five-step sequential evaluation process and
considers: (1) the claimant's work activity, if any; (2) the medical severity of the
impairment; (3) whether the medical severity of the impairment equals one of the
listings in Appendix 1 of Subpart P; (4) the claimant's residual functional capacity
(RFC) and past relevant work; and (5) whether the claimant can perform other jobs
in the economy given the claimant's RFC, age, education, and work experience. 20
C.F.R. § 404.1520(a)(4).



                                          -4-
      Here, the ALJ found that Robson was not disabled because she was able to
perform other work. The ALJ based his determination largely on the testimony of the
VE. Ordinarily, the Commissioner can rely on the testimony of a VE to satisfy its
burden of showing that the claimant can perform other work. Porch v. Chater, 115
F.3d 567, 571 (8th Cir. 1997); see also Guilliams v. Barnhart, 393 F.3d 798, 804 (8th
Cir. 2005) (stating that "[t]he Commissioner may rely on a vocational expert's
response to a properly formulated hypothetical question to show that jobs that a
person with the claimant's RFC can perform exist in significant numbers"). We note,
however, that such "[t]estimony from a vocational expert is substantial evidence only
when the testimony is based on a correctly phrased hypothetical question that captures
the concrete consequences of a claimant's deficiencies." Cox v. Astrue, 495 F.3d 614,
620 (8th Cir. 2007).

      At the hearing, the ALJ posed a hypothetical question to the VE, asking
whether there is work in the economy for a forty-five year old person who has
completed high school and a medical secretary course and who is limited to sedentary
work with usual seizure precautions. Robson contends that the hypothetical should
have made mention of Robson's obesity and discussed Dr. Robinette's conclusions
regarding Robson's current condition.

      Upon careful review, we conclude that the ALJ did not err in excluding
Robson's obesity from the hypothetical posed to the VE. See Thompson v. Astrue, 226
F. App'x. 617, 620 (8th Cir. 2007) (holding that the ALJ did not err in failing to
submit a hypothetical question to the vocational expert where the claimant failed to
claim obesity as a disabling condition). Here, Robson claimed that her obesity
exacerbated her existing medical infirmities, but she does not explain how including
her obesity would change the question to the VE. The hypothetical adequately
described all of Robson's physical limitations.




                                         -5-
      We also conclude that the ALJ did not err by not including Dr. Robinette's
findings regarding Robson's condition before 1992. The hypothetical question
assumed that Robson is able to perform sedentary work, but there is no mention of her
complications from post polio syndrome. The only additional information Dr.
Robinette's opinion adds to the discussion of Robson's condition is that the doctor
believes that Robson (1) suffered from post polio syndrome and was disabled by the
condition as early as the late 80s or early 90s; (2) was postoperative anterior cervical
disketecomy with bone graft; and (3) suffered chronic neck and hip pain.

      Dr. Robinette's conclusion that Robson was disabled receives no deference
because a finding of disability is one reserved for the Commissioner. House v. Astrue,
500 F.3d 741, 744 (8th Cir. 2007). The ALJ is free to take Dr. Robinette's opinion on
Robson's ability to work into consideration when assessing her social security claim,
but such an opinion does not describe a physical limitation based upon Robson's
physical ailments that the ALJ must include in its hypothetical to the VE.

       The hypothetical was not defective with regard to Robson's post polio
syndrome. As with her obesity, Robson has not identified any "concrete
consequences" missing from the hypothetical because the ALJ failed to mention
Robson's post polio syndrome. Furthermore, Dr. Robinette's findings regarding
Robson's post polio syndrome are not entitled to receive substantial deference, as
these medical findings are not supported by any objective diagnostic testing. See id.
at 744–45 ("A treating physician's opinion is given controlling weight 'if it is
well-supported by medically acceptable clinical and laboratory diagnostic techniques
and is not inconsistent with the other substantial evidence.'"). We have recognized the
probative value of retrospective opinions but have not gone so far as to require that
the Commissioner give such opinions controlling weight when they are not supported
by diagnostic testing. See e.g. Grebenick v. Chater, 121 F.3d 1193, 1199 (8th Cir.
1997) ("In a case involving a degenerative disease . . . where a claimant does not have
contemporaneous objective medical evidence of the onset of the disease, the ALJ must

                                          -6-
consider all of the evidence on the record as a whole, including . . . the retrospective
conclusions and diagnosis of her doctor.").

      Dr. Robinette's assessment of Robson's neck condition is contradicted by the
record. "[W]hile entitled to special weight, [a treating physician's opinion] does not
automatically control, particularly if 'the treating physician evidence is itself
inconsistent.'" House, 500 F.3d at 744 (quoting Bentley v. Shalala, 52 F.3d 784, 786
(8th Cir. 1995)). Here, although there is no dispute that Robson suffered from neck
problems during the 1988–1992 period, it is also documented in the record that her
neck condition improved after surgical treatment.

      Because the ALJ's hypothetical posed to the VE contained all of the concrete
consequences of Robson's physical deficiencies during the relevant time period, we
conclude that there is substantial evidence on the record as a whole to support the
ALJ's finding that Robson could perform a sedentary job.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -7-